UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 11, 2011 JBI, INC. (Exact name of registrant as specified in charter) Nevada 000-52444 20-4924000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employee Identification No.) 1783 Allanport Road Thorold, Ontario, Canada L0S 1K0 (Address of principal executive offices) (Zip Code) (905) 384-4383 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) ––––– Copies to: Gregg E. Jaclin, Esq. Anslow + Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732) 409-1212 ––––– Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On June 11, 2011, JBI, Inc. (“JBI” or the “Company”) held its 2011 Annual Meeting of Shareholders (the “Annual Meeting”). At the Annual Meeting, the fivenominees to the board of directors named in the Company’s proxy statement were elected to serve on the Company’s board of directors until the 2012 Annual Meeting of Shareholders, or until his or her successor is duly elected and qualified. The voting results are set forth below. Votes For Withheld Non-Votes John Bordynuik 0 Dr. Robin Bagai 0 John Wesson 0 James Fairbairn 0 Dr. Jacob Smith 0 Additionally, the appointment of MSCM LLP as the Company’s independent registered accounting firm was ratified. There were 15,720,546 shares vote “For” the appointment, 16,044 shares voted “Against” the appointment and 60,199 shares “Abstained.” John Bordynuik, the Company's Chief Executive Officer, abstained from voting at the Annual Meeting. Item 9.01 Financial Statements and Exhibits. (d) Exhibits None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized JBI, INC. Date:June 15, 2011 By: /s/John Bordynuik John Bordynuik Chief Executive Officer
